DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it appears that the clamp 118 is also including the workpieces in the newly submitted drawings. The workpieces are not a part of the clamp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is unclear what 119 is including.  It appears that 119 includes anything within that bracket, which would include 120 and 114.  However, according to the specification, it would appear that 119 includes just cylinder 120.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (2012/0279441) in view of Baumann et al. (2005/0092817).
Regarding claim 7, Creehan discloses an apparatus, comprising: an additive friction stir deposition (AFSD) machine comprising a spindle (rotating spindle), the AFSD machine configured to deposit, via at least direct contact and rotation of the spindle against the first workpiece (paragraphs 0042-0047).
The limitation “feedstock material into an aperture extending through one or both of the first workpiece and the second workpiece, the feedstock material deposited into the aperture forming a weld nugget that joins the first workpiece to the second workpiece” is functional and does not further limit the apparatus.  
Creehan does not disclose a clamp comprising a cylinder that substantially surrounds the spindle of the AFSD machine, wherein the clamp is operatively configured to restrain the first workpiece against the second workpiece. However, Baumann discloses using a clamp 30 comprising a cylinder 31 that substantially surrounds the spindle of the AFSD machine, and wherein the clamp is operatively configured to restrain the first workpiece against the second workpiece (paragraph 0038, figures 2a,b).  To one skilled in the art at the time of the invention it would have been obvious to use a clamp to hold down workpieces to prevent movement during rotation of the tool.  The clamp of Baumann allows the clamp to move with the tool to ensure that the workpieces are being held at the welding location. 

Claim(s) 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (2012/0279441) in view of Baumann et al. (2005/0092817) as applied to claim 7 above, and further in view of Burton et al. (2007/0152015).
Regarding claims 8, 13, Baumann discloses a machine side element 30.  Baumann does not specifically disclose an opposite side element.  However, Burton discloses that it is known in the friction stir art that there is a backing plate (anvil) to hold the workpieces (paragraph 0003).  To one skilled in the art at the time of the invention it would have been obvious to have a backing plate (anvil) for the workpieces to be held. There would need to be a stable surface for the workpieces to be placed in order for the process to be performed.  
Regarding claim 9, Baumann discloses that the machine-side element comprises the cylinder 31 (figure 2a,b).
Regarding claim 10, since the entire system is connected to each other, the cylinder is in (indirect) contact with the spindle (figure 2a,b, 3)

Claims 14, 15, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (2012/0279441) in view of Baumann et al. (2005/0092817) and Burton et al. (2007/0152015).
Regarding claims 14, 20, Creehan discloses an apparatus, comprising: and an additive friction stir deposition (AFSD) machine comprising a spindle (rotating spindle), the AFSD machine configured to deposit, via at least direct contact and rotation of the spindle against the first workpiece (paragraphs 0042-0047).
The limitation “feedstock material into a preformed aperture extendingPage 4 of 10Application No. 16/684,316Application Filing Date: November 14, 2019 Docket No. 19-1455-US-NPthrough one or both of the first workpiece and the second workpiece of the workpiece assembly, the feedstock material deposited into the aperture forming a lap joint between the first workpiece and the second workpiece” is functional and does not further limit the apparatus.  
Creehan does not disclose a clamp comprising a machine-side element contacting the first workpiece and an opposite-side element contacting the second workpiece, wherein the machine-side element comprises a cylinder that substantially surrounds the spindle of the AFSD machine, and wherein the clamp is operatively configured to restrain the first workpiece against the second workpiece. However, Baumann discloses using a clamp comprising a machine-side element 30, 42 contacting the first workpiece wherein the machine-side element comprises a cylinder 31 that substantially surrounds the spindle of the AFSD machine, and wherein the clamp is operatively configured to restrain the first workpiece against the second workpiece (paragraph 0038, figures 2a,b).  To one skilled in the art at the time of the invention it would have been obvious to use a clamp to hold down workpieces to prevent movement during rotation of the tool.  The clamp of Baumann allows the clamp to move with the tool to ensure that the workpieces are being held at the welding location. 
Baumann does not specifically disclose an opposite side element.  However, Burton discloses that it is known in the friction stir art that there is a backing plate (anvil) to hold the workpieces (paragraph 0003).  To one skilled in the art at the time of the invention it would have been obvious to have a backing plate (anvil) for the workpieces to be held. There would need to be a stable surface for the workpieces to be placed in order for the process to be performed.  
Regarding claim 15, since the clamp of Baumann clamp the workpieces and surround the spindle, it is the Examiner’s position that the clamp would the confine deposition of the feedstock material to substantially within the first workpiece and the second workpiece by preventing workpieces from moving.  
Regarding claim 17, since the entire system is connected to each other, the cylinder is in (indirect) contact with the spindle (figure 2a,b, 3).
Regarding claim 21, Baumann discloses an intermediate component 32 between the machine side element 30, 42 and the spindle 20 (figure 2a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-10, 13-15, 17, 20-21 have been considered but are moot because the new ground of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735